Citation Nr: 0314165	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  99-17 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1943 
to February 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C.  

In January 2001, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's coronary artery disease is reasonably 
related to his service connected anxiety reaction.  


CONCLUSION OF LAW

Coronary artery disease is proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. §§ 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.102, 
3.310 (2002); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West 2002).  
Moreover, as this decision represents a full grant of the 
benefit claimed, no further development is required in order 
to comply with VA's duty to assist.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2002).

Service connection will be rebuttably presumed for certain 
chronic diseases, including organic heart disease and 
arteriosclerosis, which are manifest to a compensable degree 
within the year after active service. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310 (2002).  

In Allen v. Brown, 7 Vet. App. 439 (1995), The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that the term "disability", as used in 38 
U.S.C.A. § 1110, refers to impairment of earning capacity and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected disability, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected disability, shall be service-
connected.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice- connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b) 
(2002). If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id. Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

It is left to the Board to sort out the evidence, not all of 
which is consistent.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) 
(Board has fact-finding authority to assess the quality of 
the evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  Moreover, the Board acknowledges that it 
must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  The Board notes that it is the 
Board's responsibility to weigh the credibility and probative 
value of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  It is also the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state reasons or 
bases for favoring one opinion over another.  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).   


The Evidence

The veteran's service medical records show that in January 
1945, he complained of chest pain on exertion, located 
principally in the pericardial area.  At separation in 
February 1946, his cardiovascular system was noted to be 
normal.  On VA examination in August 1947, it was noted that 
the veteran was being treated for  recurrent chest pains, 
with his last office visit being in March 1947.  Examination 
showed the cardiovascular system to be normal.  Complaints of 
chest pain continued in the 1940's with no diagnostic finding 
of a cardiac disability.  Private medical records show that 
the veteran had a history of coronary artery disease with 
anterior infarction in 1988.  In November 1997, acute 
inferior myocardial infarction was diagnosed as well as 
history of coronary artery disease with previous left 
anterior descending coronary angioplasty in 1988.  He 
underwent a left heart catherization.  

On VA examination in November 1998, the veteran reported a 
history of heart attack in 1988 with angioplasty twice and an 
acute MI in November 1997.  

The veteran underwent a VA fee-basis examination in August 
2002.  The examiner indicated that the veteran's records had 
been reviewed.  The veteran's medical history was documented.  
The examiner diagnosed coronary artery disease status post 
myocardial infarction times two and angioplasty times two 
with recurrent coronary artery stenosis post angioplasty. The 
examiner opined as follows: 

In my opinion it is at least as likely as 
not that the current cardiovascular 
disability is directly related to service 
or proximately due to, or was permanently 
aggravated by the veteran's service 
connected anxiety reaction.  Rationale:  
the veteran was in an occupation which is 
known to be very stressful and was 
wounded. Stress is known to aggravate 
cardiovascular disease.  

In my opinion, 5% of the disability is 
attributable to such aggravation.  Rest 
of the 95% disability is attributable to 
the other factors like genetics, life 
style, age, pollution, etc... 

In an undated addendum associated with the file in February 
2003, the examiner stated that although it is commonly 
believed that chronic emotional stress is associated with 
aggravation of coronary artery disease, she was not able to 
find supporting evidence in the medical literature.  

The veteran's representative submitted copies of various 
articles which discuss the relationship of stress and 
cardiovascular disease. 

Discussion

There is no showing of a cardiac disability in service or 
within the first post-service year.  A cardiac disability is 
not diagnosed until the 1980's, many years after service.  
While the recent medical examiner has suggested that the 
veteran's cardiovascular disability is related to service, 
the evidence of record clearly does not support this finding.  
Thus, direct service connection is not warranted.  

The veteran contends that his coronary artery disease is 
related to his service-connected anxiety reaction.  In order 
to establish service connection on a secondary basis, there 
must be evidence of a current disorder, a service-connected 
disorder, and a nexus between the two disabilities, 
established by competent medical evidence.  38 C.F.R. § 
3.310(a).  See Reiber v. Brown, 7 Vet. App. 513 (1995), 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, 
service connection is permitted for aggravation of a non-
service- connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (". . . 
when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service- 
connected condition, such veteran shall be compensated for 
the degree of disability . . . over and above the degree of 
disability existing prior to the aggravation.").  Here, the 
veteran has been diagnosed with a coronary artery disease, 
status post myocardial infarction on VA examinations as well 
as in private medical records.  In addition, the veteran is 
service connected for anxiety reaction.  Thus, the necessary 
evidence needed in order to grant this claim is competent 
medical evidence linking the disabilities either by causation 
or by aggravation.  

The August 2002 examiner stated that in her opinion, the 
veteran's cardiac disability was at least as likely as not 
due to or permanently aggravated by his service-connected 
anxiety reaction.  It was reported that stress is known to 
aggravate cardiovascular disease.  The examiner opined that 5 
% of the disability was due to such aggravation.  It is noted 
that the examiner did review the claims file, and offered 
rationale for the opinion.  This evidence is highly probative 
and favorable to the veteran.  

38 C.F.R. § 3.102 (2002) provides that service connection may 
not be based on a resort to speculation or even remote 
possibility, and a number of Court cases have provided 
additional guidance as to this aspect of weighing medical 
opinion evidence.  See Davis v. West, 13 Vet. App. 178, 185 
(1999) (any medical nexus between the veteran's in-service 
radiation exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998) (private physician's opinion that veteran's 
preexisting service- related condition may have contributed 
to his ultimate demise too speculative to be deemed new and 
material evidence to reopen cause of death claim); Moffitt v. 
Brown, 10 Vet. App. 214, 228 (1997) (physician's opinion that 
"renal insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an 
examining physician's opinion to the effect that he cannot 
give a "yes" or "no" answer to the question of whether there 
is a causal relationship between emotional stress associated 
with service-connected post- traumatic stress disorder and 
the later development of hypertension is "non-evidence"); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection).  

It is noted that the examiner subsequently offered in an 
undated addendum that she could not find supporting evidence 
in the medical literature.  The Board has a legal obligation 
to balance the evidence.  Based on the above, and reviewing 
the evidence in its totality, the Board finds that the 
evidence reasonably supports a finding that the veteran has 
coronary artery disease that is aggravated by his anxiety 
reaction.  In effect, the probative evidence for this is the 
uncontradicted medical opinion noted above.  While the 
opinion is not offered as completely positive, it does raise 
the reasonable possibility that the veteran's cardiovascular 
disability is aggravated by his anxiety reaction.  The doubt 
must be resolved in the veteran's favor.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, in assessing the 
evidence in support of the claim, and in light of the holding 
in Allen, the Board must find that the probative evidence is 
at least in equipoise, and that secondary service connection 
is warranted.  




ORDER

Service connection for coronary artery disease is granted.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

